The application has been amended as follows: 
Specification, Page 1, below The Title, enter:                                                                         - This application is a 371 of PCT/IB2018/001586 filed 13 December 2018 - .

Claim 14 is amended to recite:   
- 14. (Currently Amended) A method of producing a tissue product according to claim 1, comprising:
(a) embossing a tissue material in an embossing unit for embossing a single web and/or embossing and laminating a multi-ply tissue web to create the embossed protrusions; 
(b) compressing the embossed tissue web in a protrusion compression unit in order to reduce its thickness and create the indent region of the sidewalls; and 
(c) directing the tissue web through a rewinding station. - .

Claim 21 is amended to recite:      
- 21. (Currently Amended) An apparatus for carrying out the method according to claim 14, comprising: 
- an embossing unit for embossing a single web or embossing and/or laminating a multi-ply tissue web;

- a rewinding station. - .

2)        The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a tissue product including a ply with embossed protrusions defining an interior volume, the protrusions having a base, a top surface and a sidewall extending from the top surface to the base, wherein the sidewall of at least 10% of the protrusion is provided with an indent region shaped such that the sidewall bends towards the interior volume of the protrusion (claim 1); a method of producing a tissue product of claim 1, the method including embossing a tissue material to create the embossed protrusions, compressing the embossed tissue web to reduce its thickness and create the indent region of the sidewalls, and directing the tissue web through a rewinding station (claim 14); an  apparatus for carrying out the method of claim 14, the apparatus including an embossing unit for embossing a tissue web, a protrusion compression unit for reducing the thickness of the embossed tissue web and creating the indent region of the sidewalls, and a rewinding station (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
/MARK HALPERN/Primary Examiner, Art Unit 1748